Exhibit 10.1

AMENDMENT TO LOAN DOCUMENTS

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment” or the “January 2011
Amendment”) is entered into as of January 19, 2011 (the “January 2011 Amendment
Date”) by and between, on the one hand, SILICON VALLEY BANK, a California
corporation (“Bank”), and, on the other hand, ZTI Merger Subsidiary III, Inc., a
Delaware corporation formerly known as Zhone Technologies, Inc. (“ZMS-III”, and
also a “Borrower”), and Zhone Technologies, Inc., a Delaware corporation
formerly known as Tellium, Inc. (“Zhone”, and also a “Borrower”) (individually
and collectively, and jointly and severally, “Borrower”). Borrower’s chief
executive office is located at 7195 Oakport Street, Oakland, CA 94621.

RECITALS

A. Bank and Borrower are parties to that certain Second Amended and Restated
Loan and Security Agreement with an Effective Date of March 16, 2009 (as
amended, modified, supplemented or restated, the “Non-Exim Loan Agreement”) in
effect between Bank and Borrower, and that certain Loan and Security Agreement
(EXIM FACILITY) with an Effective Date of March 16, 2009 (as amended, modified,
supplemented or restated, the “Exim Loan Agreement”) in effect between Bank and
Borrower. As used herein, the term “Loan Agreement” means, individually and
collectively, the Non-Exim Loan Agreement and the Exim Loan Agreement. Each of
the terms “January 2011 Amendment” and “January 2011 Amendment Date,” as
respectively defined above, hereby is incorporated into the Loan Agreement.

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to waive the
Designated Defaults (as defined in Section 2.1 below) as more fully set forth
herein.

D. Bank has agreed to so amend the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

1



--------------------------------------------------------------------------------

2. Amendments to Loan Documents.

2.1 Limited Waiver of Designated Defaults. Borrower has advised Bank that
Borrower anticipates that it will fail to comply with the Required EBITDA for
any Fiscal Quarter Financial Covenant set forth in Section 6.9(b) of the
Non-Exim Loan Agreement for the compliance period ending December 31, 2010 (the
“Non-Exim Designated Default”). Borrower has also advised Bank that Borrower
anticipates that it will fail to comply with the Required EBITDA for any Fiscal
Quarter Financial Covenant set forth in Section 6.9(b) of the Exim Loan
Agreement for the compliance period ending December 31, 2010 (the “Exim
Designated Default” and together with the Non-Exim Designated Default, the
“Designated Defaults”). Bank and Borrower agree that the Designated Defaults are
hereby waived. It is understood by the parties hereto, however, that such waiver
does not constitute a waiver of any other provision or term of either the
Non-Exim Loan Agreement, the Exim Loan Agreement or any related document, nor a
waiver of this covenant as of any other date, nor an agreement to waive in the
future this covenant or any other provision or term of the Non-Exim Loan
Agreement, the Exim Loan Agreement or any related document.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document, as amended.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents (as amended by this Amendment, as
applicable) are hereby ratified and confirmed and shall remain in full force and
effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment, (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Documents, as amended by this
Amendment;

4.3 The certificate of incorporation of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been otherwise
amended, supplemented or restated and are and continue to be in full force and
effect;

 

2



--------------------------------------------------------------------------------

4.4 The execution, delivery and performance by Borrower of this Amendment have
been duly authorized, and do not (i) conflict with any of Borrower’s
organizational documents, (ii) contravene, conflict with, constitute a default
under or violate any material Requirement of Law, (iii) contravene, conflict or
violate, in any material respect, any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets (other
than immaterial property and immaterial assets) may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect), or
(v) constitute an event of default under any material agreement by which
Borrower is bound; and

4.5 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Release by Borrower and Guarantor. Each of Borrower and Guarantor
(individually and collectively, “Obligor”) hereby agree as follows:

5.1 FOR GOOD AND VALUABLE CONSIDERATION, Obligor hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

5.2 In furtherance of this release, Obligor expressly acknowledges and waives
any and all rights under Section 1542 of the California Civil Code, which
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” (Emphasis added.)

 

3



--------------------------------------------------------------------------------

5.3 By entering into this release, Obligor recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Obligor hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Obligor should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Obligor shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Obligor
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

5.4 This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Obligor acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Amendment, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.

5.5 Obligor hereby represents and warrants to Bank, and Bank is relying thereon,
as follows:

(a) Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Obligor regarding any fact relied upon by Obligor in entering into this
Amendment.

(b) Obligor has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.

(c) The terms of this Amendment are contractual and not a mere recital.

(d) This Amendment has been carefully read by Obligor, the contents hereof are
known and understood by Obligor, and this Amendment is signed freely, and
without duress, by Obligor.

(e) Obligor represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Obligor shall indemnify Bank, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.

 

4



--------------------------------------------------------------------------------

6. Fee. In consideration for Bank entering into this Amendment, Borrower shall
pay Bank a fee in the mutually agreed amount of $10,000.00, which fee shall be
earned in full and payable concurrently with the execution and delivery of this
Amendment. Such fee shall be non-refundable and in addition to all interest and
other fees payable to Bank under the Loan Documents. Bank is authorized to
charge such fee to Borrower’s loan account.

7. Bank Expenses. Borrower shall pay to Bank, when due, all Bank Expenses
(including reasonable attorneys’ fees and expenses), when due, incurred in
connection with or pursuant to this Amendment.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery by each party hereto to Bank of this Amendment.

[Remainder of page intentionally left blank; signature page immediately
follows.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK:     BORROWER: Silicon Valley Bank    

ZTI MERGER SUBSIDIARY III, INC., a

Delaware corporation

By  

/s/ Mike Meier

    By  

/s/ Kirk Misaka

Name   Mike Meier     Name   Kirk Misaka Title   Relationship Manager     Title
  Chief Financial Officer      

ZHONE TECHNOLOGIES, INC., a

Delaware corporation

      By  

/s/ Kirk Misaka

      Name   Kirk Misaka       Title   Chief Financial Officer

 

Signature Page



--------------------------------------------------------------------------------

CONSENT

Each of the undersigned hereby expressly agrees to Section 5 of the foregoing
Amendment and acknowledges that its consent to the rest of the foregoing
Amendment is not required, but the undersigned nevertheless does hereby agree
and consent to the entire foregoing Amendment and to the documents and
agreements referred to therein and to all future modifications and amendments
thereto, and any termination thereof, and to any and all other present and
future documents and agreements between or among the foregoing parties. Nothing
herein shall in any way limit any of the terms or provisions of the Guaranty,
the Guarantor Security Agreement, or any other Loan Documents, executed by the
undersigned, all of which are hereby ratified and affirmed.

 

    GUARANTOR:

Paradyne Corporation

    Paradyne Networks, Inc. By  

/s/ Kirk Misaka

    By  

/s/ Kirk Misaka

Name   Kirk Misaka     Name   Kirk Misaka Title   Chief Financial Officer    
Title   Chief Financial Officer Premisys Communications, Inc.     Xybridge
Technologies, Inc. By  

/s/ Kirk Misaka

    By  

/s/ Kirk Misaka

Name   Kirk Misaka     Name   Kirk Misaka Title   Chief Financial Officer    
Title   Chief Financial Officer Zhone Technologies International, Inc.       By
 

/s/ Kirk Misaka

      Name   Kirk Misaka       Title   Chief Financial Officer      

 

Signature Page